internal_revenue_service number release date index number ---------------------------- ------------------------------------------ ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number -------------------- refer reply to cc psi b04 plr-135730-17 date date ------------------------------------- legend settlor spouse son grandchild grandchild grandchild attorney attorney trust date date year year court ----------------------------------------------- ---------------------------------------------- ------------------------ ------------------------------------------- ------------------------------------------------- ----------------------------------------------- --------------------- ------------------- --------------------------------------------------------------- -------------------------- ----------------------- ------ ------ -------------------------------------------------------------- ------------------------------------ --------------------------------------------------------------------------------- court order ---------------------------------------------------------------------------------------------------------------------- state state statute state statute -------------------- ------------------------------------------------------------- ------------------------------------------------------------- plr-135730-17 dear ---- ------- this letter responds to your authorized representative’s letter dated date requesting rulings on the gift estate and generation-skipping gst tax consequences of the reformation of an irrevocable_trust the facts and representations submitted are summarized as follows settlor executed an irrevocable_trust trust on date for the benefit of settlor’s grandchildren and their descendants trust was funded in year and spouse made a second gift to trust in year no additional gifts have been made to trust trust is governed by the laws of state the current beneficiaries of trust are grandchild grandchild and grandchild article second provides that the trustee will divide the trust property into three equal shares each share is to be named for one of settlor’s grandchildren each grandchild is a beneficiary of an independent share of trust article third paragraph b provides that the trustee may from time to time pay to or for the benefit of such grandchild or his or her issue such part of the net_income and principal as the trustee deems advisable and in their respective best interests provided however that in all but extraordinary emergency situations distributions to the grandchild and his or her issue shall be limited to their medical and educational needs any net_income not so paid may be added to principal article third paragraph c provides that upon the death of a grandchild the trustee shall distribute the remaining principal and all accrued and accumulated income to or for such one or more appointees as the grandchild appoints by will other than the grandchild the grandchild’s estate the grandchild’s creditors or creditors of the grandchild’s estate article third paragraph d provides that any property not appointed by a grandchild shall be distributed to grandchild’s then living issue by right of representation any distribution to an issue of grandchild under the age of will be held in further trust if there are no issue of grandchild the unappointed property shall be distributed to the settlor’s then living issue if none too settlor’s son son if living otherwise to settlor’s issue by right of representation article third paragraph a provides generally for withdrawal rights for the beneficiaries specifically that during the calendar_year the grandchild may make withdrawals from any additions to the principal of the share during such year this right of withdrawal may be exercised from time to time by written request signed by the grandchild or during any period when the grandchild is legally incompetent by his or her legal_representative other than settlor or spouse and delivered to the trustee for the purpose of this paragraph any withdrawal right with respect to any addition extends to the property if any in which plr-135730-17 such addition is invested the trustee immediately shall notify the grandchild in writing as to any addition the existence of such right and the property to which it pertains notwithstanding the foregoing if any addition is added to the share after december 1st of any given calendar_year the grandchild’s withdrawal right with respect to such addition shall lapse on the thirty-first day after his or her receipt of the notice from the trustee this withdrawal right is non-cumulative attorney drafted trust settlor created and funded trust in reliance on the advice of attorney based on affidavits of spouse and attorney settlor created trust to provide for his descendants of all generations and to reduce the overall transfer_taxes payable on trust assets by ensuring that the assets held in trust would not be includible in the grandchild’s gross_estate upon the grandchild’s death and to minimize the amount subject gst tax by utilizing settlor’s and spouse’s gst_exemption the withdrawal provision in article third paragraph a contains two drafting errors first trust grants each grandchild the right to withdraw the entire amount of any contribution to that grandchild’s separate share of the trust and fails to limit the withdrawal right to the gift_tax annual exclusion amount causing the grandchild to possess general powers of appointment within the meaning of sec_2514 and sec_2041 over the entire amount of the contribution to that grandchild’s separate share of trust second each grandchild’s withdrawal right over the assets contributed to trust in any given year is non-cumulative and lapses in its entirety on an annual basis since the lapse is not limited to the greater of dollar_figure or percent of the value of the trust assets any lapse of a grandchild’s withdrawal right would be treated as a taxable transfer by that grandchild under sec_2514 to the extent that the property that could have been withdrawn exceeds in value the greater of dollar_figure or percent of the aggregate value of the assets subject_to withdrawal settlor and spouse each timely filed a year form_709 united_states gift and generation-skipping_transfer_tax return and elected to gift-split settlor and spouse incorrectly reported the year gift to trust as an indirect_skip however settlor and spouse each allocated his or her gst_exemption to trust spouse timely filed a form_709 for year and allocated her remaining gst_exemption to trust no gst transfers have been made from trust the errors were discovered when son retained a new attorney attorney to represent him in estate_planning matters attorney informed son of the drafting errors that defeated the intent of the settlor in establishing trust trustee filed a petition in state court requesting judicial reformation of the erroneous provision of article third paragraph a effective as of the date trust was originally created on date court allowed the petition and in court order reformed trust to eliminate the scrivener’s error retroactive to the date of trust’s creation plr-135730-17 as reformed trust limits the beneficiaries’ withdrawal rights to the gift_tax annual exclusion amount and it limits the annual lapse of the withdrawal rights to the greater of dollar_figure or of the value of the trust assets you have requested the following rulings as a result of the judicial reformation of trust settlor’s grandchildren grandchild grandchild and grandchild do not possess general powers of appointment within the meaning of sec_2514 and sec_2041 over their respective shares of trust except to the extent of each grandchild’s withdrawal rights under the reformed trust instrument the judicial reformation of trust does not constitute for federal gift and estate_tax purposes the exercise or release by any grandchild of settlor of a general_power_of_appointment the lapse of any grandchild’s withdrawal right over trust did not result in a gift_for federal gift_tax purposes no part of trust property will be included in the gross estates of the settlor’s grandchildren for federal estate_tax purposes except to the extent of each grandchild’s withdrawal rights under the reformed trust instrument exercisable at the grandchild’s death settlor and spouse substantially complied with the requirements of sec_2632 to allocate their available gst_exemption to the year gift to trust rulings sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides generally that the value of the gross_estate shall include the extent the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent’s gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment shall be considered to exist on the date of the decedent’s death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or plr-135730-17 before the date of the decedent’s death notice has been given or the power has been exercised sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeded in value at the time of such lapse the greater of the following amounts a dollar_figure or b percent of the aggregate value at the time of such lapse of the assets out of which or the proceeds of which the exercise of the lapsed powers could have been satisfied sec_2501 provides generally that a tax is imposed for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that for purposes of sec_2514 the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2514 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power the rule_of the preceding sentence shall apply with respect to the lapse of powers during any calendar_year only to the extent that the property which could have been appointed by exercise of such lapsed powers exceeds in value the greater of the following amounts dollar_figure or percent of the aggregate value of the assets out of which or the proceeds of which the exercise of the lapsed powers could be satisfied in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is plr-135730-17 no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court state statute provides in part that a proceeding to approve or disapprove a proposed modification of termination of a_trust may be commenced by a trustee or a beneficiary state statute provides in part that the court may reform the terms of a_trust even if unambiguous to conform the terms to the settlor’s intention if it is proved by clear_and_convincing evidence that the settlor’s intent or the terms of the trust were affected by a mistake of fact or law in this case an examination of the relevant trust instruments affidavits and representations of the parties indicate that the original terms of article third paragraph a resulting from scrivener's error are contrary to the intent of settlor the purpose of the reformation is to correct the scrivener's error not to alter or modify the trust instrument accordingly based on the facts presented and the representations made we conclude that as a result of the reformation of trust settlor’s grandchildren do not possess general powers of appointment over the assets of trust except to the extent of each grandchild’s withdrawal rights under the reformed trust instrument further we conclude that the judicial reformation of trust does not constitute for federal gift and estate_tax purpose the exercise or release by any grandchild of settlor of a general_power_of_appointment we also conclude that the lapse of grandchild grandchild or grandchild 3’s withdrawal rights did not result in a gift_for federal gift_tax purposes finally we conclude that upon the death of grandchild grandchild or grandchild the assets of each grandchild’s portion of trust will not be includible in that grandchild’s gross_estate under sec_2041 ruling sec_2513 provides generally that a gift made by one spouse to any person other than the donor's spouse is considered for purposes of the gift_tax as made one-half by the donor and one-half by the donor's spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_25_2513-1 of the gift_tax regulations provides that the consent is effective only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one- half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period except in part if one spouse transferred property in part to his or her spouse and in part to third parties the consent is effective with respect to the interest transferred to third parties only insofar as such interest is ascertainable at the time of the gift and severable from the interest transferred to his spouse plr-135730-17 sec_25_2513-1 provides that the consent applies alike to gifts made by one spouse alone and to gifts made partly by each spouse provided such gifts were to third parties and do not fall within any of the exceptions set forth in sec_25_2513-1 through b the consent may not be applied only to a portion of the property interest constituting such gifts if the consent is effectively signified on either the husband's return or the wife's return all gifts made by the spouses to third parties except as described in subparagraphs through of this paragraph during the calendar_period will be treated as having been made one-half by each spouse sec_2601 imposes a tax on every generation-skipping_transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2641 defines the applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed under sec_2652 for purposes of chapter the term transferor means the decedent in the case of any property subject_to tax imposed by chapter and the donor in the case of any property subject_to tax imposed by chapter plr-135730-17 sec_26_2652-1 of the generation-skipping_transfer regulations provides that the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter in this case settlor and spouse elected to gift-split on their timely filed form_709 in year thus we conclude that settlor and spouse are each treated as the transferor of one-half of the assets gifted to trust in year spouse timely filed form_709 for year for gst purposes spouse is the transferor of the assets gifted to trust in year settlor and spouse incorrectly reported the year gift to trust as an indirect_skip however settlor and spouse allocated their gst_exemption to the year gift to trust settlor and spouse did not literally comply with the instructions to form_709 to properly allocated their remaining gst_exemption to the year gift to trust however literal compliance with the procedural instructions to make an election is not always required elections may be treated as effective where the taxpayer complied with the essential requirements of a regulation or the instructions to the applicable form even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 thus an allocation that does not strictly comply with the instructions on form_709 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the donor intended to make the allocation based upon the facts submitted and representations made we conclude that year form sec_709 contain sufficient information and therefore we further conclude that settlor and spouse substantially complied with the requirements of sec_2632 to allocate their respective gst_exemption to the year gift to trust spouse allocated her available gst_exemption to the year gift to trust on a timely filed form_709 a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically rules herein we do not express or imply any opinion concerning the federal tax consequences of any aspect of the transaction or subsequent transaction to trust under the cited provisions or under any other provisions of the code plr-135730-17 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs special industries lorraine e gardner _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
